Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/19/2022 has been entered.  

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on March 16, 2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-3, 5-17, and 20-30 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Onozawa (Pub. No.: JP 2004/158844 (A)), or, in the alternative, under 35 U.S.C. 103 as obvious over Onozawa (Pub. No.: JP 2004/158844 (A)) in view of Shimizu (Pub. No.: US 2018/0226474 A1).
	Regarding Claim 1, Onozawa discloses a semiconductor device comprising: 									a drift region comprising a first doping type (Par.0052; Figs. 13-15 – n-type drift layer 52); 													an active region comprising a portion of the drift region (Par.0052-0053; Figs. 13-15 – active region is the center of the device as seen in Fig. 13); 							a gate insulating layer on the drift region in the active region (Par.0052-0053 & 006; Figs. 13-15 – gate insulating layer not shown in the Figs. but mentioned in Par. 0053 to be made of an oxide film; this prior art is not explicit about what type of oxide film is used as the gate insulating layer but is understood to be formed of silicon oxide); 	 					an edge termination region in the drift region and arranged along a perimeter of the active region, the edge termination region comprising a sub-region of a second doping type that is opposite the first doping type (Par.0055-0056; Figs. 13-15 – sub-region comprising p-type guard ring 55c); 												a first passivation layer on the edge termination region, wherein the first passivation layer comprises a same material as the gate insulating layer (Par.0061-0063 & 0067; Figs. 13-15 – first passivation layer comprising oxide films 61a-61d (oxide film of first passivation layer is formed through thermal oxidation of Si substrate); gate insulating film is also formed of an oxide; it is, however, worth noting that the oxide film of the gate insulating film and the oxide film of first passivation layer were not formed in the same processing step although they are formed of the same material); 												a second passivation layer on the first passivation layer, wherein the second passivation layer comprises a different material than the first passivation layer (Par.0061-0062; Figs. 13-15 – second passivation layer comprising PSG (phosphorus glass film) film 62; first passivation layer 61a-61d is formed of an oxide); and 										a first electrode that extends through the first passivation layer and the second passivation layer to be electrically connected to the sub-region, wherein the first electrode is capacitively coupled to the drift region when the semiconductor device is electrically activated (Par.0056-0057; Figs. 13-15 – first electrode 56c (field plate)).								In the alternative, assuming arguendo that Onozawa is not emphatic enough regarding the first passivation layer comprises a same material as the gate insulating layer,			Shimizu teaches					            	                                   the first passivation layer comprises a same material as the gate insulating layer (Par. 0038 & 0140, Fig. 9 – layer 28 in the termination region above the guard rings 64 could be considered as the first passivation layer and is formed of silicon oxide; layer 28 in the device region below the gate electrode 30 could be considered as the gate insulating layer and is also formed of silicon oxide; this prior art teaches that at least under certain conditions the first passivation layer comprises a same material as the gate insulating layer and could be formed in the same processing step).												It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the teachings of Shimizu to adapt a semiconductor device comprising: the first passivation layer of Onozawa comprises a same material as the gate insulating layer in order to simplify the fabrication process.
Regarding Claim 2, Onozawa, as applied to claim 1, discloses the semiconductor device, wherein the sub-region is a first sub-region of a plurality of sub-regions, and the first sub-region is arranged closer to a peripheral edge of the drift region than any other sub-region of the plurality of sub-regions (Par.0055-0056; Figs. 13-15 – leftmost p-type guard ring 55c of a plurality of sub-regions 55a-55c could be considered as the first sub-region).
Regarding Claim 3, Onozawa, as applied to claim 1, discloses the semiconductor device, wherein the first electrode forms an electrode ring that is arranged around the perimeter of the active region (Par.0056-0057; Figs. 13-15).
Regarding Claim 5, Onozawa, as applied to claim 1, discloses the semiconductor device, wherein the first passivation layer forms an opening and the first electrode contacts the sub-region through the opening (Figs. 13-15).
Regarding Claim 6, Onozawa, as applied to claim 1, discloses the semiconductor device, further comprising an additional passivation layer on the first passivation layer, wherein the first electrode is arranged between the additional passivation layer and the drift region (Par.0061-0062; Figs. 13-15 – additional passivation layer 63).
Regarding Claim 7, Onozawa, as applied to claim 1, discloses the semiconductor device, wherein the sub-region comprises a first guard ring in the edge termination region (Par.0055-0056; Figs. 13-15 – first guard ring 55c).
Regarding Claim 8, Onozawa, as applied to claim 7, discloses the semiconductor device, wherein the first guard ring is one of a plurality of guard rings in the edge termination region (Par.0055-0056; Figs. 13-15 – plurality of guard rings 55a-55c).
Regarding Claim 9, Onozawa, as applied to claim 8, discloses the semiconductor device, wherein the first guard ring of the plurality of guard rings is arranged closer to a peripheral edge of the drift region than any other guard ring of the plurality of guard rings (Par.0055-0056; Figs. 13-15).
Regarding Claim 10, Onozawa, as applied to claim 8, discloses the semiconductor device, further comprising a second electrode that is connected to a second guard ring of the plurality of guard rings, wherein the second electrode is capacitively coupled to the drift region when the semiconductor device is electrically activated (Par.0056-0057; Figs. 13-15 – one of the guard rings 55a or 55b, other than the first guard ring 55c, could be considered as the second guard ring and the electrode 56a or 56b connected to the second guard ring could be considered as the second electrode).
Regarding Claim 11, Onozawa, as applied to claim 8, discloses the semiconductor device, further comprising: a second electrode that is connected to the drift region outside a periphery of the plurality of guard rings, wherein the second electrode is coupled to a drain potential when the semiconductor device is electrically activated (Par.0062; Figs. 13-15 – electrode 64 could be considered as the second electrode; or alternatively Par.0058; Figs. 13-15 – electrode 58 could be considered as the second electrode); and					a third electrode that is connected to a second guard ring of the plurality of guard rings, wherein the third electrode is capacitively coupled to the drift region when the semiconductor device is electrically activated (Par.0056-0057; Figs. 13-15 – one of the guard rings 55a or 55b, other than the first guard ring 55c, could be considered as the second guard ring and the electrode 56a or 56b connected to the second guard ring could be considered as the third electrode).

Regarding Claim 12, Onozawa, as applied to claim 8, discloses the semiconductor device, further comprising a second electrode that is connected to the drift region outside a periphery of the plurality of guard rings, wherein the second electrode is coupled to a drain potential when the semiconductor device is electrically activated (Par.0062; Figs. 13-15 – electrode 64 could be considered as the second electrode; or alternatively Par.0058; Figs. 13-15 – electrode 58 could be considered as the second electrode).

Regarding Claim 13, Onozawa, as applied to claim 12, discloses the semiconductor device, further comprising: a surface depletion protection region in the edge termination region, the surface depletion protection region comprising the first doping type with a higher doping concentration than the drift region (Par.0058; Figs. 13-15 – region 57 (channel stopper));											wherein the second electrode is connected to the surface depletion protection region Par.0058; Figs. 13-15 – second electrode 58).

Regarding Claim 14, Onozawa, as applied to claim 13, discloses the semiconductor device, wherein the first passivation layer forms an opening and wherein the second electrode contacts the surface depletion protection region through the first passivation layer (Figs 13-15).

Regarding Claim 15, Onozawa, as applied to claim 13, discloses the semiconductor device, wherein the second electrode contacts the surface depletion protection region outside a peripheral edge of the first passivation layer (Figs 13-15).

Regarding Claim 16, Onozawa, as applied to claim 1, discloses the semiconductor device, wherein the sub-region comprises a junction termination extension (Par. 0055; Figs. 13-15 – junction termination extension 75 (p-type well)).

Regarding Claim 17, Onozawa, as applied to claim 16, discloses the semiconductor device, wherein the sub-region further comprises one or more guard rings (Par.0055-0056; Figs. 13-15 – sub-region comprising p-type guard rings 55a-55c). 			.
Regarding Claim 20, Onozawa discloses a semiconductor device comprising: 									a drift region comprising a first doping type (Par.0052; Figs. 13-15 – n-type drift layer 52); 													an active region comprising a portion of the drift region (Par.0052-0053; Figs. 13-15 – active region is the center of the device as seen in Fig. 13); 						an edge termination region in the drift region and arranged along a perimeter of the active region, the edge termination region comprising a plurality of sub-regions of a second doping type that is opposite the first doping type (Par.0055-0056; Figs. 13-15 – plurality of sub-regions comprising p-type guard rings 55a-55c); 								a first passivation layer on the edge termination region, the first passivation layer forming an opening that is registered with a sub-region of the plurality of sub-regions, wherein the first passivation layer is arranged to laterally extend from the opening to cover other sub-regions of the plurality of sub-regions (Par.0061-0062; Figs. 13-15 – first passivation layer comprising oxide films 61a-61d; the first passivation layer at least partially covers all the sub-regions; one of the sub-regions, such as sub-region 55c could be considered as a sub-region of the plurality of sub-regions); 												a second passivation layer on the first passivation layer, wherein a portion of the second passivation layer is on an edge of the first passivation layer within the opening (Par.0061-0062; Figs. 13-15 – second passivation layer comprising PSG (phosphorus glass film) film 62; and	a first electrode electrically connected to the sub-region through the opening of the first passivation layer (Par.0056-0057; Figs. 13-15 – first electrode 56c (field plate)).

Regarding Claim 21, Onozawa, as applied to claim 20, discloses the semiconductor device, wherein the first passivation layer and the second passivation layer form the opening (Figs. 13-15). 			.
Regarding Claim 22, Onozawa, as applied to claim 21, discloses the semiconductor device, further comprising a third passivation layer on the second passivation layer, wherein the third passivation layer covers the first electrode (Par.0058-0062; Figs. 13-15 – third passivation layer 59).
Regarding Claim 23, Onozawa, as applied to claim 22, discloses the semiconductor device, further comprising a fourth passivation layer on the third passivation layer (Par.0058-0062; Figs. 13-15 – fourth passivation layer 63).

Regarding Claim 24, Onozawa, as applied to claim 23, discloses the semiconductor device, wherein one or more of the first passivation layer and the second passivation layer comprises an oxide, the third passivation layer comprises silicon nitride, and the fourth passivation layer comprises a polyimide (Par.0058-0062 & 0075; Figs. 13-15 – first passivation layer 61a-61d is formed of an oxide; the third passivation layer is formed of a nitride film & the fourth passivation layer 63 comprises a polyimide).

Regarding Claim 25, Onozawa, as applied to claim 20, discloses the semiconductor device, wherein the sub-region comprises a first guard ring in the edge termination region (Par.0055-0056; Figs. 13-15 – first guard ring 55c).
Regarding Claim 26, Onozawa, as applied to claim 25, discloses the semiconductor device, wherein the first guard ring is one of a plurality of guard rings in the edge termination region, and the first guard ring of the plurality of guard rings is arranged closer to a peripheral edge of the drift region than any other guard ring of the plurality of guard rings (Par.0055-0056; Figs. 13-15 - first guard ring 55c of the plurality of guard rings 55a-55c).
Regarding Claim 27, Onozawa, as applied to claim 26, discloses the semiconductor device, further comprising a second electrode that is connected to a second guard ring of the plurality of guard rings (Par.0056-0057; Figs. 13-15 – one of the guard rings 55a or 55b, other than the first guard ring 55c, could be considered as the second guard ring and the electrode 56a or 56b connected to the second guard ring could be considered as the second electrode).
Regarding Claim 28, Onozawa, as applied to claim 26, discloses the semiconductor device, further comprising: a second electrode that is connected to the drift region outside a periphery of the plurality of guard rings (Par.0058; Figs. 13-15 – electrode 58 could be considered as the second electrode); and							a third electrode that is connected to a second guard ring of the plurality of guard rings (Par.0056-0057; Figs. 13-15 – one of the guard rings 55a or 55b, other than the first guard ring 55c, could be considered as the second guard ring and the electrode 56a or 56b connected to the second guard ring could be considered as the third electrode).

Regarding Claim 29, Onozawa, as applied to claim 20, discloses the semiconductor device, wherein the sub-region comprises a junction termination extension (Par. 0055; Figs. 13-15 – junction termination extension 75 (p-type well)).

Regarding Claim 30, Onozawa, as applied to claim 20, discloses the semiconductor device, wherein the edge of the first passivation layer forms at least a portion of the opening (Figs. 13-15).



Claims 18-19 are rejected under 35 U.S.C. 103 as obvious over Onozawa (Pub. No.: JP 2004/158844 (A)) and Shimizu (Pub. No.: US 2018/0226474 A1), as applied to claim 1.
Regarding Claim 18, Onozawa modified by Shimizu, as applied to claim 1, discloses the semiconductor device, wherein the drift region comprises silicon carbide (SiC) (Shimizu - Par. 0049, Fig. 9 – the drift region 14 comprises silicon carbide (SiC); the primary reference Onozawa discloses the drift region comprises silicon (Par. 0032); the secondary reference Shimizu, on the other hand teaches the drift region comprises silicon carbide (SiC) (Par. 0049); there is a motivation to replace the silicon drift layer of Onozawa with the silicon carbide drift layer of Shimizu as it ensures achieving a device with high voltage withstanding capability).
Regarding Claim 19, Onozawa modified by Shimizu, as applied to claim 1, discloses the semiconductor device, wherein the active region comprises a silicon carbide (SiC) metal-oxide-semiconductor field-effect-transistor (MOSFET) (Shimizu - Par. 0022-23, Fig. 9 – the active region comprises a silicon carbide (SiC) metal-oxide-semiconductor field-effect-transistor (MOSFET) 100).
Response to Arguments
Applicants’ arguments filed on 05/19/2022 have been fully considered but they are moot because of the new grounds of rejection necessitated by amendments made to the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED I GHEYAS whose telephone number is (571)272-0592.  The examiner can normally be reached on M-F 8:30 AM - 5:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

05/31/2022
/SYED I GHEYAS/Primary Examiner, Art Unit 2812